OPINION — AG — ** LICENSES — EXAMINATIONS — GRADUATE OF HIGH SCHOOL 8* UNDER THE FACTS, THE BOARD OF EXAMINERS IN THE BASIC SCIENCES, IF IT IS SATISFIED FROM SAID EVIDENCE THAT THE APPLICANT " POSSESSES EDUCATION QUALIFICATIONS EQUIVALENT THOSE REQUIRED FOR GRADUATION BY SUCH AN ACCREDITED HIGH SCHOOL " WOULD BE AUTHORIZED TO ACCEPT SAID APPLICANT (IF IT IS ALSO SATISFIED THAT HE POSSESSES THE OTHER QUALIFICATIONS REQUIRED BY LAW) FOR EXAMINATION IN THE BASIC SCIENCES, AND IF SAID APPLICANT SUCCESSFULLY PASSES SAID EXAMINATION ISSUE TO HIM A CERTIFICATE OF ABILITY IN THE BASIC SCIENCES. (STUDENT, ELIGIBILITY) CITE: 59 O.S. 701 [59-701], 59 O.S. 708 [59-708] (FRED HANSEN)